Citation Nr: 0604305	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel







INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in St. Petersburg, Florida.  The veteran voiced 
disagreement with the denial of his hearing loss and tinnitus 
claims in January 2003 and a statement of the case (SOC) was 
issued the following month.  The veteran timely perfected his 
appeal in March 2003.  Service connection for tinnitus was 
resolved in the veteran's favor by a June 2005 rating 
decision and there remains no controversy for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Service medical records show the veteran's hearing was 
within normal limits prior to his discharge from active duty.

3.  The greater weight of the evidence is against the 
conclusion the veteran's current hearing loss is due to his 
military service or any incident therein.  

4.  Competent medical evidence does not reveal sensorineural 
hearing loss within one year of the veteran's February 1967 
discharge.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The record contains competent medical evidence that shows the 
veteran is currently diagnosed with bilateral sensorineural 
hearing loss.  See VA examination reports.  The question to 
be answered is whether the currently diagnosed hearing loss 
is medically attributable to an in-service injury or disease 
such that service connection is appropriate.

Here, the veteran asserts that he was exposed to noise while 
in service from his job duties as an artillery crewman.  See 
DD Form 214.  His February 1967 report of medical examination 
at the expiration of his term of service indicates that his 
hearing was within normal limits.

Based on a review of the veteran's February 1967 audiogram 
results, a VA examiner indicated that the veteran's hearing 
loss was not the result of his military exposure to noise.  
See March 2005 VA audio examination report.  The examiner 
indicated in a May 2005 addendum that the normal hearing 
sensitivity revealed by the veteran's separation documents 
were indicative of the veteran's present hearing loss being 
acquired after his discharge from active duty.  An October 
2002 VA audio examination report also reflects that another 
VA examiner indicated that, although the highest test 
frequencies were omitted, (i.e., those above 4000 Hertz),  
the normal exit audiogram argued against the veteran's 
hearing loss being caused by military noise and indicated 
that it was more likely that post-service noise exposure 
caused the veteran's hearing loss.

In contrast, a private audiologist indicated in an August 
2002 letter that the veteran's long-standing hearing loss 
was, based on his history and test findings, associated with 
intense noise exposure and that it was probable that a 
significant portion of the hearing loss was due to intense 
noise exposures associated with military service.  Examining 
this opinion closely, it must be acknowledged it is somewhat 
favorable to the veteran's claim.  Yet, the opinion also 
acknowledges post service events played a role in the 
veteran's current hearing loss, since it plainly states only 
a portion (albeit significant) of the veteran's hearing loss 
is due to service.  Further, the private audiologist  did not 
discuss the veteran's February 1967 audiogram findings, taken 
subsequent to the veteran's in-service exposure to noise, or 
what impact the lack of high threshold hearing loss (at the 
4000 hertz level) at that time would have on the "probable" 
association between the veteran's military service and 
current hearing loss.  Therefore, the Board accords more 
probative value to the VA examiners opinions that were based 
on the veteran's complete history.

Due consideration has been given to the veteran's 
contentions.  However, medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination regarding the etiology of his current disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, while the 
veteran is adamant that his in-service exposure to noise was 
much more intense than any of his post-service exposure noise 
driving trucks (with mufflers) during his post-service 
occupation has a truck driver and riding motorcycles (with a 
helmet), his assertions are not that of an trained medical 
professional and not competent.  See March 2003 statement.  

The Board notes that the veteran's in-service exposure to 
noise is not in question.  While the February 2006 informal 
hearing presentation points to 38 U.S.C.A. § 1154(b) as 
favorable to this veteran, for service connection to be 
granted, competent medical evidence still must show that the 
veteran has a current chronic disability that is medically 
attributed to combat related incidents.  See Arms v. West, 12 
Vet. App. 188 (1999); Turpen v. Gober, 10 Vet. App. 536, 539 
(1997).  

As the most probative medical evidence does not medically 
attribute the veteran's hearing loss to his military service, 
service connection is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (benefit-of-doubt rule does not apply when 
the preponderance of the evidence is against the claim).

Certain conditions, to include sensorineural hearing loss, 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
active duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Here, there is no medical 
evidence of sensorineural hearing loss within one year of the 
veteran's February 1967 discharge from active duty.  In fact, 
the August 2002 letter from the private audiologist is the 
first medical evidence of record reflective of hearing loss.  
As such, service connection is not warranted on a presumptive 
basis.  

Duty to Notify and Assist

Finally, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Prior to adjudication of his claim, the appellant was 
informed by letter in August 2002 of the evidence necessary 
to substantiate a service connection claim and informed of 
the evidence VA would help him seek.  Another letter was 
issued in May 2005 by which he was again informed of the 
principles of service connection as well as the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek.  He was explicitly 
asked to send to VA any evidence in his possession that 
pertained to his claim by.  Therefore, the Board considers 
the notice requirements have been met. 

With respect to the timing of the complete notice, the Board 
finds that any defect with respect to the timing was harmless 
error.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  It is clear from the 
appellant's active role in the adjudication of his claim and 
by his evidentiary arguments that he understood the evidence 
needed to substantiate his claim and his and VA's roles in 
the claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the complete notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this regard, the available service medical records have 
been obtained, and the appellant was examined in connection 
with this claim.  VA medical records and a letter from a 
private medical provider have been associated with the file.  
The appellant has not identified any other medical record as 
containing information relevant to a claim for service 
connection.  The Board therefore concludes that no further 
assistance to the appellant regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


